Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This Office Action is in response to the application 17/134,777 filed on 12/28/2020. This is CONT of an application 11/920,903. Claim 1 is independent claim.  Claim 1 has been examined and are pending. This Action is made non-FINAL. 

Drawings
The drawings were received on 12/28/2020.  These drawings are reviewed and accepted by the Examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1; claim 1 recites the phrases “the broker inspects the modified control packet and forwards it to the server.” in lines 5-6. The Examiner contacted to Mr. Judson, David (Reg. No.: 30467) to discuss on possible typo of the limitation “the broker” in line 5. The Applicant agrees that the limitation “the broker inspects the modified control packet and forwards it to the server” should be replaced by “the agent inspects the modified control packet and forwards it to the server.”  Appropriate corrections are required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Regarding claim 1; the claims call for a system; however, there is no hardware element found within the claimed system.  As recited in the body of the claims, the claimed system for secure data exchange using transmission control protocol between a client and a server, comprising an agent and a broker connected to exchange data.” The specification does not explicitly define that the claimed “client” and “server” are only implemented in hardware.   Also, the specification does not explicitly define that the claimed “agent” and “broker” are only implemented in hardware. The One of ordinary skill in the art would understand that “client” and “server” could be implemented in software (See “The Authoritative Dictionary of IEEE Standards Terms,” Seventh Edition, published in 2000 for details), and agent could be implemented in software (See: “Microsoft Computer Dictionary,” Fifth Edition). One of ordinary skill in the art would understand that client, server, agent, and broker could be implemented in software.  As the claims do not positively recite any hardware embodiment, the claims are directed to non-statutory subject matter.  The nominal recitation of the machine/device in the preamble with an absence of a hardware element in the body of the claim fails to make the claim statutory under 35 USC 101.  See Am. Med. Sys., Inc v. Biolitec, Inc., 618 F.3d 1354, 1358 (Fed. Cir. 2010).   The Examiner respectfully suggests that the claim be further amended to positively recites at least one hardware element within the body of the claim to make the claim statutory subject matter under 35 U.S.C. 101.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1; Claim 1 is found indefinite because the claim recites both a method claim (i.e., a series of acts including the broker forwards…, the broker inspects …, the agent, the broker modifies …, and forwards …) and. device/system claim (i.e. data transmission system comprising an agent and a broker …). As the claim recites both method and system/apparatus, “it does not reasonably apprise those skilled in the art of its scope” and “This causes the claim to be indefinite because it does not reasonably apprise those skilled in the art of the statutory class of invention to which the claim is directed. See IPXL Holdings, L.L.C v. Amazonc.com, Inc. 430 F.3d 1377, 1383-1384 (Fed. Cir. 2005);” See also Ex parte Carlos Andres Lozano – Appeal 2009-012017, wherein claim 22 is rejected under 35 USC 112, second paragraph).  See also, Ex parte Lyell, wherein claim 2 is rejected under 35 USC 112, second paragraph as reciting both method and device claims.  See also Ex parte Kresse (Appeal 2009-015311). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  




Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 respectively of US Patent No.:10,880,271.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all limitations recited in claim 1 of the instant application are anticipated by limitations recited in claim 1 of the US Patent No.:10,880,271. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Shukla (“Shukla,” US 20020042875, published Apr. 11, 2002).
Regarding claim 1, Shukla teaches a data transmission system for secure data exchange using transmission control protocol (Shukla: fig. 5: b) 63 c) 69: par. 0077) between a client (Shukla: fig. 2: end host A 12) and a server (Shukla: fig. 2: end host B 26), comprising an agent (Shukla: fig. 2: Gateway GB (21)) and a broker (Shukla: fig. 2: Gateway GA (17))connected to exchange data over an unsecured network link (Shukla: fig. 2: Internet 19), in which: 
upon receipt of a control packet from the client, the broker forwards a modified control packet to the agent (Shukla: par. 0078; adding additional IP and transport layer headers) using a secure protocol (Shukla: fig. 5; d)75, e)83, ESP header; par. 0078);
 the broker inspects the modified control packet and forwards it to the server (Shukla: par. 0079; The gateway GB 21, strips off the extra IP and transport layer headers, encrypts it, and sends the original control packet to the end host B26); 
upon receipt of a response packet from the server, the agent forwards the response packet to the broker using a secure protocol (Shukla: par. 0080; pseudocode of fig. 9: both gateways perform the same steps during data exchange); and 
upon receipt of the response packet, the broker modifies the response packet and forwards it to the client (Shukla: par. 0080; pseudocode of fig. 9: both gateways perform the same steps during data exchange); 
wherein in the case that the exchange of control packets indicates establishment of a TCP session, the broker and the agent establish a data channel between themselves to create a transparent TCP channel between the client and the server (Shukla: par. 0080,  "Thus the packet that reaches host B is the exact same packet that was sent out by the host A "; par. 0068).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Canh Le whose telephone number is 571-270-1380. The examiner can normally be reached on Monday to Friday 6:00AM to 3:30PM other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Canh Le/
Examiner, Art Unit 2439

August 10th, 2022



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439